   USDC IN/ND case 2:20-cv-00213-JPK document 32 filed 01/19/21 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

MANAIN FERNANDEZ RAMIREZ,                         )
          Plaintiff,                              )
                                                  )
       v.                                         )   CAUSE NO.: 2:20-CV-213-JPK
                                                  )
N AND M TRANSFER CO., INC., and                   )
GARY J. HOEFS,                                    )
           Defendants.                            )

                                    OPINION AND ORDER

       This matter is before the Court on Defendants’ Unopposed Motion for Leave to Join Party

and File Amended Counterclaim [DE 24], filed by Defendants N & M Transfer Co., Inc. and Gary

J. Hoefs on December 29, 2020. In the instant motion, Defendants seek leave file an Amended

Counterclaim and to join Plaintiff Manain Fernandez Ramirez’s employer, Prestige Transport,

LLC, as a counter-defendant to this matter. For the following reasons, the motion is granted in part

and denied as moot in part.

       On January 6, 2021, the Court took the instant motion under advisement and ordered

Defendants to file a supplemental jurisdictional statement properly alleging the citizenship of

Prestige Transport, LLC. On January 7, 2021, Plaintiff filed a joint motion requesting leave to file

an amended complaint, and further requesting that deadlines be set for Defendants to file an answer

and counterclaim to the amended complaint and for Plaintiff to answer or otherwise respond to the

answer and counterclaim. On January 8, 2021, the Court granted this motion and set the deadlines

per the request of the parties. On January 11, 2021, Plaintiff filed his First Amended Complaint at

Law, superseding the original Complaint at Law and mooting Defendants’ request for leave to file

an amended counterclaim. On January 12, 2021, Defendants filed a supplemental jurisdictional

statement properly alleging the citizenship of Prestige Transport, LLC (subject to any future
   USDC IN/ND case 2:20-cv-00213-JPK document 32 filed 01/19/21 page 2 of 3


challenge). On January 19, 2021, Defendants filed their Answer to Plaintiff’s First Amended

Complaint at Law and Amended Counterclaim. The Court addresses the pending request for leave

to join Prestige Transport, LLC as a counter-defendant to this matter below.

       On December 17, 2020, Defendants filed their original Answer and Counterclaim against

Plaintiff. In the instant motion, Defendants explain that pleading their Counterclaim was

compulsory under Federal Rule of Civil Procedure 13, which states that “[a] pleading must state

as a counterclaim any claim that--at the time of its service--the pleader has against an opposing

party if the claim: (A) arises out of the transaction or occurrence that is the subject matter of the

opposing party’s claim.” Fed. R. Civ. P. 13(a). Pursuant to Rule 13, joinder of a person as a party

to a counterclaim is governed by Rules 19 and 20. Fed. R. Civ. P. 13(h).

       Pursuant to Rule 20, in turn, “[p]ersons . . . may be joined in one action as defendants if:

(A) any right to relief is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or occurrences.” Fed.

R. Civ. P. 20(a)(2). Defendants state that Prestige Transport, LLC is vicariously liable for the

allegedly negligent acts of Plaintiff at issue in the Counterclaim and, further, that Prestige

Transport, LLC also has its own separate liability arising out of the accident underlying the claims

in this matter. As such, Defendants state that joinder of Prestige Transport, LLC is appropriate

under Rule 20, as the claims arise out of the same occurrence. In further support of their motion,

Defendants state that it is necessary to include Prestige Transport, LLC as a party to this matter to

ensure that Defendants have an opportunity for complete relief of their Counterclaim. Finally,

Defendants assert that it is necessary to join Prestige Transport, LLC, as forcing Defendants to

litigate their claims in another action in Indiana would create needless multiplicity of suits and

disregard the primary objectives of the compulsory counterclaim rule.



                                                  2
   USDC IN/ND case 2:20-cv-00213-JPK document 32 filed 01/19/21 page 3 of 3


       Having reviewed the motion, finding it well taken, and noting that Plaintiff does not object

to the relief sought, the Court hereby GRANTS in part and DENIES as moot in part Defendants’

Unopposed Motion for Leave to Join Party and File Amended Counterclaim [DE 24]. The Court

GRANTS Defendants’ request to join Prestige Transport, LLC as a counter-defendant to this

matter. The Court DENIES as moot Defendants’ request to file an Amended Counterclaim to the

original Complaint at Law.

       So ORDERED this 19th day of January, 2021.

                                             s/ Joshua P. Kolar
                                             MAGISTRATE JUDGE JOSHUA P. KOLAR
                                             UNITED STATES DISTRICT COURT




                                                3
